Citation Nr: 0432378	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-20 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches, to 
include as secondary to sinusitis.


REPRESENTATION

Appellant represented by:     Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 9 of July 2003, the veteran checked the box 
requesting a central office hearing before the Board.  While 
a hearing was scheduled for January 2005, the veteran, in 
correspondence dated in November 2004, stated that he had 
wanted a Travel Board hearing and had checked that box on his 
Form 9.  He stated that he was unable to attend the Central 
Office hearing.  As the veteran has indicated that he wants a 
hearing before a member of the Board at the RO (i.e. a Travel 
Board hearing), a Travel Board hearing should be scheduled.  

In view of this, the case is REMANDED for the following 
action:

The RO schedule the veteran for a Travel 
Board hearing and properly notify him of 
this hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




